DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8, 10, 12 and 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 May 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 40 only discloses additional structure for the washer that is intended to be engaged with the previously claimed invention but fails to further limit the claimed structure of .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 17, 19, 21, 31-33, 35, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Curtiss (4,287,795) in view of Hohmann et al. (8,033,000).
Regarding claim 1, Curtiss teaches (Figure 3) an apparatus (40) for transmission and multiplication of torque from a device (10) for tightening or loosening a threaded fastener 
Regarding claim 5, Curtiss teaches (Figure 3) the drive force input engagement is formed as a drive force input gear (88) with a drive force input polygonal adaptor (100) and wherein the drive force output engagement is formed as a drive force output gear (74) with a drive force output polygonal adaptor (72).
Regarding claim 6, Curtiss teaches (Figure 3) the drive force input polygonal adaptor is formed as a square drive (100) and wherein the drive force output polygonal adaptor is formed as a hex drive (72).
Regarding claim 17, Curtiss further teaches a drive force idler assembly (76 of Curtiss) formed between the drive force input assembly and the drive force output assembly.
Regarding claim 19, Curtiss teaches (Figure 3) the apparatus is connectable to and disconnectable from itself in components and the device as a unit, and wherein the apparatus is useable with devices of different types, in the following recitation: “The teeth means disposed on the tool body need not be an integral structure thereof but may be part of a collar which mounts on the right-angle head and is secured there by a clamp structure which engages the forward portion of the tool body. Such a configuration encourages and simplifies retrofitting of previously manufactured blade wrenches with the adjustable linkage according to the instant invention” (col. 2, lines 11-18).
Regarding claim 21, Curtiss teaches (Figure 3) portions of the drive force input assembly, the drive force output assembly, or the reaction force assembly are detachable or separable, in the following recitations: “The adjustable blade assembly 40 is of substantially conventional construction and is preferably fabricated of a hollow frame 66 closed by a lower plate 68 which is secured to the frame 66 by suitable fasteners such as machine screws” (col. 3, lines 50-54) and “a securable collar assembly having a structure for adjustably receiving a blade assembly simply and rapidly attaches about the head of a cylindrical housing of a conventional blade wrench by means of a retaining structure” (col. 5, lines 26-30). 
Regarding claim 30, Curtiss teaches a device for tightening or loosening a threaded fastener with the apparatus according to claim 1.
Regarding claim 31, Curtiss teaches a system for fastening objects (“the blade wrench is likewise a result of this adaptability and was developed in response to the requirement of tightening threaded fasteners in assembly locations where access and clearance along the axis of the fastener were limited” - col. 1, lines 24-28) including: a threaded fastener; a device (10) for tightening or loosening the threaded fastener; and the apparatus according to claim 1 with Hohmann teaching the additional structure for the fastener including a washer.
Regarding claims 32 and 33, the reaction force input engagement of Curtiss is formed as a raised portion (104) with a splined connection and the reaction force output (lower end of 24) taught by Hohmann is also formed as a raised portion (raised from internal circumference of 24) from the assembly housing (when applied to Curtiss) having a polygonal recess (to engage polygonal washer 12).
Regarding claims 35 and 36, the housing portions (66, 68 of Curtiss) previously discussed, when incorporating the structure of Hohmann are considered to define the reaction force assembly housing between the reaction force input engagement and the reaction force output engagement (lines 6-7 of claim 35), with the remainder of claims 35 and 36, repeating limitations from claims 5, 6 and 32-34, which have previously been addressed.  
Regarding claim 40, although the claim fails to further limit the apparatus of claim 1, Hohmann further discloses that the bottom face of the washer may be knurled (23 in Fig. 2) and is also considered to be relatively thin.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Curtiss (US Pat. No. 4,287,795, patented on Sep. 8, 1981) in view of Hohmann et al. (8,033,000)  as applied to claim 1 and further in view of Winnard (US Patent Application Publication No. 2013/0062090, published on Mar. 14, 2013).
Regarding claim 29, Curtiss does not explicitly teach the drive force output engagement includes a plurality of interchangeable output gears.  Winnard teaches (Figure 7) the drive force output engagement (616, 618, 628, 634) includes a plurality of interchangeable output gears, in the following recitation: "The set of gears 634 are positioned to allow the insertion and removal of an interchangeable connection gear (not shown) having a first connection end 616 connected to a first gear portion 618, with a shaft 622. The interchangeable connection gear (not shown) can be inserted similarly to a spline drive wrench and allow the interchange of the various drive sizes (1/4, 1/2, 3/4, 1, etc.) at the first connection end 616" (paragraph 0038, lines 44-50).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the . 

Claim 34 and 37-39 is rejected under 35 U.S.C. 103 as being unpatentable over Curtiss (4,287,795) in view of Hohmann et al. (8,033,000) as applied to claim 1 and further in view of Bass (7,703,356).
Regarding claim 39 (from which 34, 37 and 38 depend), Curtiss teaches (Figure 3) the reaction force assembly includes a first (66) and second (68) reaction force assembly housing portions with a first input gear sleeve (bearing races for bearings 90A) formed between the first reaction force housing portion and the drive force input engagement and a second gear sleeve (bearing races for bearings 90B) formed (vertically) between the second reaction force housing portion and the drive force engagement but fails to disclose third and fourth reaction housings.  Bass discloses a similar apparatus, comprising a plurality of sections, each having a drive force input (64), drive force output (66) and reaction force assembly (housing 40a/b/c) that engage one another to provide a similar counteracting reaction force between each section as the reaction force assembly of Curtiss, wherein the plural sections allow the apparatus to be configured to provide a wide range of angular orientations to adapt to specific applications, particularly allowing for greater access in confined spaces, commonly found in automotive applications.  Therefore, it would have been obvious to one of ordinary skill in the art at the 
Regarding claim 34, portions 66 or 68 of Curtiss are considered to form the first reaction housing, which is adjacent to the reaction force input engagement and the reaction force output engagement will be located adjacent to the third and fourth reaction housings taught by Bass.
Regarding claims 37 and 38, the housing portions (66, 68 of Curtiss) previously discussed, when incorporating the structure of Hohmann are considered to define the reaction force assembly housing between the reaction force input engagement and the reaction force output engagement (lines 6-7 of claim 35), with the remainder of claims 37 and 38, repeating limitations from claims 5, 6 and 32-34, which have previously been addressed.

Response to Arguments
Applicant's arguments filed 16 June 2021 have been fully considered but they are not persuasive.  The applicant primarily argues that the rejection of claim 33, previously indicating that the reaction force output engagement is formed as a recess relies on the Junkers reference.  The examiner agrees that the previous rejection included a typographical error in the rejection, still referencing Junkers.  However, the previous rejection, as well as the rejection above, relies on Hohmann in place of the previously applied Junkers reference and Hohmann . 
The applicant otherwise argues the problem to be solved and rarity of interfaces in the industry as reasons that the prior art combination should not be made, but the arguments are not found to effectively argue the actual combination of references, how the references make obvious the claimed invention or how the references would otherwise fail to provide the claimed structure.  Therefore, the examiner maintains the above rejection.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        17 September 2021